33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Federico J. HEADLEY, Plaintiff Appellant,v.Randolph MEANS;  James B. Wolcott;  James V. Aluisi;Clarence N. Norman;  Samuel F. Saxton;  James R.Booker;  R. T. Morris;  Bobby W. Soles;Peggy Spicer;  David K. Smith,Defendants Appellees.
No. 94-6378.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 10, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-91-62-R)
Federico J. Headley, Appellant Pro Se.
Richard Bruce Rosenblatt, Assistant Attorney General, Baltimore, Maryland, for Appellees.
W.D.Va.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order that denied his motion for recusal of the district court judge and the magistrate judge and his motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED